          Case 1:20-cv-11625-DJC Document 10 Filed 10/06/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 DAVID COVINGTON, TANSY
 WILKERSON and DAISY SANTIAGO,                        Case No:
 individually and on behalf of all others             1:20-cv-11325-DJC
 similarly situated,

                              Plaintiffs,
        v.

 BIOGEN INC., BOARD OF DIRECTORS
 OF BIOGEN INC., THE RETIREMENT
 COMMITTEE, and JOHN DOES 1-30.

                              Defendants.


 SARAH GAMBLE, Individually and as a
 representative of a class of similarly               Case No:
 situated persons, on behalf of the BIOGEN            1:20-cv-11625-DJC
 401(K) SAVINGS PLAN,

                Plaintiff,
          v.

 BIOGEN INC; the BIOGEN 401(K) SAVINGS
 PLAN COMMITTEE; and DOES No. 1-10,
 Whose Names Are Currently Unknown,

                Defendants.


   STIPULATION AND [PROPOSED] ORDER REGARDING CONSOLIDATION OF
      RELATED CASES, AND SCHEDULE FOR CONSOLIDATED AMENDED
              COMPLAINT AND DEFENDANTS’ RESPONSE TO
                 CONSOLIDATED AMENDED COMPLAINT


       Plaintiffs,   David    Covington,    Tansy     Wilkerson    and    Daisy    Santiago    (the

“Covington Plaintiffs”); Plaintiff, Sarah Gamble (the “Gamble Plaintiff” and together with the

Covington Plaintiffs, “Plaintiffs”); and Defendants, Biogen, Inc., the Board of Directors of Biogen,
          Case 1:20-cv-11625-DJC Document 10 Filed 10/06/20 Page 2 of 6



Inc., the Retirement Committee a/k/a the Biogen 401(k) Savings Plan Committee (“Defendants”

and together with Plaintiffs, the “Parties”), by and through their respective counsel, hereby agree

and stipulate to the following:

       WHEREAS, on July 14, 2020, the Covington Plaintiffs, by and through their attorneys,

Capozzi Adler P.C. and local counsel, filed a putative class action complaint against certain

Defendants alleging claims under Sections 409 and 502 of the Employee Retirement Income

Security Act (“ERISA”) (the “Covington Complaint”);

       WHEREAS, on August 31, 2020, the Gamble Plaintiff, by and through her attorneys,

Shepherd Finkelman Miller & Shah LLP and local counsel, filed a putative class action complaint

against certain Defendants alleging similar claims as those alleged in the Covington Complaint

based on the same provisions of ERISA (“the Gamble Complaint” and together with the Covington

Complaint, the “Initial Complaints”);

       WHEREAS, Defendants have agreed to accept service as part of the Parties’ agreement

herein to consolidate and coordinate the cases;

       WHEREAS, the Parties agree that the above-captioned actions, as well as any related cases

that may be filed (the “Actions”), should be consolidated for all purposes pursuant to Federal Rule

of Civil Procedure 42(a);

       WHEREAS, consolidation of the Actions for all purposes is appropriate given the similar

and overlapping questions of law and fact involved in the Actions;

       WHEREAS consolidation of the Actions for all purposes will promote judicial economy

and avoid unnecessarily duplicative efforts;

       WHEREAS, the Parties have agreed that, after the consolidation of the Actions, Plaintiffs

will file a consolidated amended complaint (“Consolidated Amended Complaint”);



                                                  -2-
            Case 1:20-cv-11625-DJC Document 10 Filed 10/06/20 Page 3 of 6



       WHEREAS, the Parties have agreed that, in light of Plaintiffs’ intention to file a

Consolidated Amended Complaint, Defendants need not respond to the Initial Complaints;

       NOW, THEREFORE, the Parties, through their undersigned attorneys and subject to the

Court’s approval, stipulate and agree that:

                        CONSOLIDATION OF RELATED ACTIONS

       1.       The Actions shall be consolidated for all purposes and shall be referred to and

captioned as “In re Biogen Inc. ERISA Litigation.” Any actions that have been filed, or may be

filed, which are related and which may be considered herewith, are consolidated with In re Biogen

Inc. ERISA Litigation (the “Consolidated Action”).

       2.       The Consolidated Action shall bear the Master File No. 1:20-cv-11325-DJC. Any

document filed in the Master File No. 1:20-cv-11325-DJC shall be deemed to have been filed in

all of the Actions.

       3.       When a case that arises out of the subject matter of this action is hereinafter filed

in this Court or transferred to this Court from another Court, the clerk of this Court shall:

               a. File a copy of this Order in the separate file for such action;

               b. Mail a copy of this Order to the attorneys for the plaintiff(s) in the newly filed

                  or transferred case and to any new defendant(s) in the newly filed or transferred

                  case; and

               c. Make the appropriate docket entry for this action.

       4.       Each new case arising out of the subject matter of the Consolidated Action that is

filed in this Court or transferred to this Court shall be consolidated with the Consolidated Action

and this Order shall apply thereto.




                                                 -3-
             Case 1:20-cv-11625-DJC Document 10 Filed 10/06/20 Page 4 of 6




             SCHEDULE FOR CONSOLIDATED AMENDED COMPLAINT AND
                           DEFENDANTS’ RESPONSE

        5.       Defendants’ time to answer, move, or otherwise respond to the Initial Complaints

is suspended.

        6.       Plaintiffs shall file a Consolidated Amended Complaint on or before September 25,

2020.

        7.       Defendants shall answer, move, or otherwise respond to the Consolidated Amended

Complaint on or before November 18, 2020.

        8.       Plaintiffs shall oppose any motion to dismiss filed by Defendants on or before

December 18, 2020.

        9.       Defendants shall reply to Lead Plaintiffs’ opposition to any motion to dismiss on

or before January 14, 2020.

Dated: September 24, 2020                             Respectfully Submitted,

                                                      /s/ Patrick J. Sheehan
                                                      Patrick J. Sheehan (BBO# 639320)
                                                      WHATLEY KALLAS, LLP
                                                      101 Federal Street, 19th Floor
                                                      Boston, MA 02110
                                                      Telephone: (617) 573-5118
                                                      Facsimile: (800) 922-4851
                                                      Email: psheehan@whatleykallas.com

                                                      James E. Miller
                                                      Laurie Rubinow
                                                      SHEPHERD FINKELMAN MILLER &
                                                      SHAH, LLP
                                                      65 Main Street
                                                      Chester, CT 06412
                                                      Telephone: (860) 526-1100
                                                      Facsimile: (866) 300-7367
                                                      Email: jmiller@sfmslaw.com
                                                             lrubinow@sfmslaw.com


                                                -4-
Case 1:20-cv-11625-DJC Document 10 Filed 10/06/20 Page 5 of 6



                                   James C. Shah
                                   Michael P. Ols
                                   Alec J. Berin
                                   SHEPHERD FINKELMAN MILLER &
                                   SHAH, LLP
                                   1845 Walnut Street, Suite 806
                                   Philadelphia, PA 19103
                                   Telephone: (610) 891-9880
                                   Facsimile: (866) 300-7367
                                   Email: jshah@sfmslaw.com
                                           mols@sfmslaw.com
                                           aberin@sfmslaw.com

                                   Kolin C. Tang
                                   SHEPHERD FINKELMAN MILLER &
                                   SHAH, LLP
                                   1401 Dove Street, Suite 510
                                   Newport Beach, CA 92660
                                   Telephone: (323) 510-4060
                                   Facsimile: (866) 300-7367
                                   Email: ktang@sfmslaw.com

                                   Attorneys for Plaintiff, Sarah Gamble and
                                   Proposed Co‐Lead Counsel for the Class

                                   /s/ Kimberly M. Saillant
                                   Kimberly M. Saillant
                                   Brooks & DeRensis, P.C.
                                   111 Devonshire Street
                                   Suite 800
                                   Boston, MA 02109
                                   Telephone: (617) 951-2300
                                   Facsimile: (617) 951-2323
                                   Email: ksaillant@bdboston.com

                                   Mark K. Gyandoh, Esquire
                                   CAPOZZI ADLER, P.C.
                                   312 Old Lancaster Road
                                   Merion Station, PA 19066
                                   Telephone: (610) 890-0200
                                   Facsimile: (717) 233-4103
                                   Email: markg@capozziadler.com

                                   Donald R. Reavey, Esquire
                                   CAPOZZI ADLER, P.C.
                                   2933 North Front Street

                             -5-
        Case 1:20-cv-11625-DJC Document 10 Filed 10/06/20 Page 6 of 6



                                           Harrisburg, PA 17110
                                           Telephone: (717) 233-4101
                                           Facsimile: (717) 233-4103
                                           Email: donr@capozziadler.com

                                           Attorneys for Plaintiffs, David Covington,
                                           Tansy Wilkerson and Daisy Santiago and
                                           Proposed Co‐Lead Counsel for the Class



                                           /s/ Douglas J. Hoffman
                                           Douglas J. Hoffman
                                           JACKSON LEWIS PC
                                           75 Park Plaza, 4th Floor
                                           Boston, MA 02116
                                           Telephone: (617) 367-0025
                                           Facsimile: (617) 367-2155
                                           Email: hoffmand@jacksonlewis.com




                                           Howard Shapiro
                                           Stacey C.S. Cerrone
                                           Lindsey H. Chopin
                                           JACKSON LEWIS PC
                                           650 Poydras Street, Suite 1900
                                           Poydras Center
                                           New Orleans, LA 70130
                                           Telephone: (504) 208-1755
                                           Facsimile: (504) 208-1759
                                           Email:Howard.Shapiro@jacksonlewis.com
                                                 stacey.cerrone@jacksonlewis.com
                                                 Lindsey.Chopin@jacksonlewis.com
                                           Attorneys for Defendants, Biogen, Inc., the
                                           Board of Directors of Biogen, Inc., the
                                           Retirement Committee a/k/a the Biogen
                                           401(k) Savings Plan Committee
IT IS SO ORDERED.


_____________________________                   October 6, 2020
The Honorable Denise J. Casper
United States District Judge
                                     -6-
